Citation Nr: 1622699	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  13-19 480	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a foot disability, to include bilateral plantar fasciitis.

2.  Entitlement to service connection for bunions, bilateral great toes.

3.  Entitlement to service connection for chilblains, bilateral feet.

4.  Entitlement to service connection for skin and heat blisters.

5.  Entitlement to service connection for an eye disability to include spots near the optic nerve.

6.  Entitlement to service connection for fibroids and ovarian cysts also claimed as placenta abruption, anemia fibroid.

7.  Entitlement to an increased initial evaluation in excess of 40 percent for urinary incontinence.

8.  Entitlement to an increased initial evaluation in excess of 20 percent for right shoulder surgery.

9.  Entitlement to an increased initial evaluation in excess of 20 percent for left shoulder status post surgery.

10.  Entitlement to an increased initial evaluation in excess of 10 percent for lumbar strain with intervertebral disc syndrome.

11.  Entitlement to an increased initial evaluation in excess of 10 percent for cervical strain with intervertebral disc syndrome, subcapsular nerve.  

12.  Entitlement to an increased initial evaluation in excess of 10 percent for right carpal tunnel syndrome.

13.  Entitlement to an increased initial evaluation in excess of 10 percent for left carpal tunnel syndrome.  

14.  Entitlement to an increased initial evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1986 to November 2006.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Columbia, South Carolina Regional Office (RO) that granted service connection for urinary incontinence, rated noncompensable; right and left shoulder disabilities rated together as 20 percent disabling; and low back, neck; right carpal tunnel syndrome, and left carpal tunnel syndrome, each rated 10 percent disabling.  The grants of service connection and initial ratings were made effective September 5, 2008.  

That rating decision also denied service connection for bilateral plantar fasciitis; bunions of the great toes, chill blains of the feet, skin and heat blisters, eye spots near the optic nerves; and residuals of a cesarian section with placenta abruption, anemia and fibroid, GERD and migraines.

The Atlanta, Georgia RO currently has jurisdiction over the Veteran's claims.

In April 2013, the Atlanta RO raised the initial rating for urinary incontinence to 40 percent, effective the date of service connection; and granted service connection for GERD and migraine headaches.  This was a full grant of the claims regarding those issues.

However, in her June 2013 substantive appeal the Veteran expressed disagreement with the initial rating for GERD.  

The issues of entitlement to service connection for depression (to include whether new and material evidence was submitted) and an increased rating for migraines were raised by the Veteran at the 2016 Board hearing, but she has not submitted claims or intents to file claims as prescribed by VA regulations.  See 38 C.F.R. § 3.155 (2015).  These matters are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  The Veteran will be advised of any further action she should take.


REMAND

At the February 2016 hearing the Veteran testified that she received current treatment from a private physician and through VA.  The records of this treatment are not in the claims folder.  VA has a duty to seek them.  38 U.S.C.A. § 5103A(b), (c) (Wet 2014).

Fibroids and Ovarian Cysts

The Veteran was provided with a VA examination in April 2009.  Upon administration of a sonogram, the examiner noted that the uterus was enlarged on examination however no discrete fibroids were noted on pelvic ultrasound.  Etiology based on this information would be pure speculation.  Pelvic ultrasound was significant for a prominent endometrium with retained fluid.  No diagnosis can be made on these findings.  Study needs to be repeated in 4 to 6 weeks and if there is a persistent finding, a Hysterosalpingogram (HSG) is warranted.  There is no indication that the study was ever repeated.

VA has a duty to provide diagnostic testing or specialty examinations recommended by VA examiners.  Daves v. Nicholson, 21 Vet App 46 (2007).  When an examiner states that an opinion cannot be provided without resort to speculation, the examiner must explain whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence that would permit the opinion to be provided.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

Foot Disabilities

The Veteran was provided with a VA examination in April 2009.  Upon a review of the claims file, subjective interview, and objective testing, the examiner determined that the Veteran had a current diagnosis of bunions left and right great toes with objective physical exam findings.  However, no opinion regarding etiology was provided.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007); overruled on other grounds Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Here, the Veteran has evidence of in-service bunions and a current diagnosis of bunions.  However, the medical evidence of record is absent for any discussion of nexus.  As such, an opinion regarding etiology is necessary.  Accordingly, the Veteran's claims file should be returned to the April 2009 VA examiner in order to provide an addendum opinion regarding the current findings of bunions and their potential relationship, if any, to the Veteran's in-service findings of bunions.  In this regard, a complete rationale for all opinions rendered must be provided.  

Eye Disabilities

The April 2009 examiner essentially reported that the Veteran did not have a current eye disability.  Among the records submitted by the Veteran in February 2016 were the results of a VA eye evaluation conducted in March 2012 showing findings of dry eyes and "very mild CSC [central serous chorioretinopathy]."  Given the Veteran's testimony and other reports of ongoing eye problems since service, clarification is needed.



Urinary Incontinence; Bilateral Shoulder, Lumbar Spine, Cervical Spine, and Bilateral Carpal Tunnel Syndrome Ratings

The Veteran contends that her urinary incontinence, the right shoulder, the left shoulder, the lumbar spine, the cervical spine, right carpal tunnel syndrome, and left carpal tunnel syndrome is worse than currently evaluated by the current evaluations.  To this effect, the Veteran has stated in her 2016 Board hearing that her conditions have continued to worsen since her last VA examinations in April 2009 and December 2010 respectively.  Her reports of worsening entitle her to new examinations.  

GERD

The Veteran has not been provided a statement of the case since submitting her 2013 NOD with the initial rating for GERD.  Veteran has ever been provided a SOC for this issue.  The Board is required to remand this issue for issuance of the SOC.  Manlincon v. West, 12 Vet. App 238, 240-241 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to authorize VA to obtain all records of non-VA treatment since service for the conditions at issue in this appeal.

If she fails to provide the needed authorizations, advise her to obtain and submit the records herself.   

2.  Obtain all of the Veteran's VA treatment records for the period since service.

3.  If any records requested by the AOJ cannot be obtain; the Veteran should be notified of the unavailable records, the efforts made to obtain them and of any further actions that will be taken with regard to the claim.

4.  Issue an SOC on the issue of entitlement to a higher initial rating for GERD. This issue should not be certified or returned to the Board unless a timely substantive appeal is submitted by the Veteran or her representative.

5.  After any new evidence has been associated with the claims file, afford the Veteran the opportunity for the sonogram recommended by the VA examiner; and if positive, the HSG.  

6.  Then ask the VA examiner who conducted the April 2009 VA examination for the fibroids to review the claims file.

The examiner must consider the Veteran's testimony in rendering a decision. Additionally, the examiner should consider and discuss the entirety of the available medical treatment records, to specifically include all subsequent findings and diagnoses of fibroids.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran has any current residuals of the in-service cesarean sections.  A current disability is one shown at any time since September 2008.  .

The examiner should provide reasons for the opinions. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

If the previous examiner is no longer available, the claims file should be forwarded to an examiner of like skill and qualification.

7.  After available records have been obtained, afford the Veteran a new examination to evaluate whether any current foot disability is related to service.  The examiner should note that the claims file was reviewed.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current foot disability; including bunions, plantar fasciitis, or chilblains; were caused by disease or injury in service or had their onset in service.  

In particular, the examiner must consider the findings of bunions, plantar fasciitis and pes planus in service.

The examiner should provide reasons for the opinions.

The examiner should opine whether the Veteran's reports, if accepted, would be sufficient to establish a link between the current foot disability and service; and whether there is any medical reason to reject her reports.  The absence of corroborating medical records is not a sufficient reason, by itself to reject her reports; unless the existence of such records would be medically expected.

8.  After available records have been obtained afford the Veteran a new eye examination to determine whether any current eye disability is related to a disease or injury in service.  The examiner should review the claims file and provide reasons for the opinion.

The examiner should also note whether any current diagnosis represents a refractive error.

The examiner should opine whether the Veteran's reports, if accepted, would be sufficient to establish a link between the current eye disability and service; and whether there is any medical reason to reject her reports.  The absence of corroborating medical records is not a sufficient reason, by itself to reject her reports; unless the existence of such records would be medically expected.

9.  The Veteran should also be scheduled for an examination to determine the current severity of her urinary incontinence.  The examiner should note review of the entire claims file, to include a copy of the REMAND. All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report). 

10.  The Veteran should also be scheduled for an examination to determine the current severity of her bilateral shoulder disability, lumbar spine disability, and cervical spine disability.  The examiner should note that the entire claims file was reviewed, to include a complete copy of the REMAND.  All indicated tests and studies should be accomplished. 

The examiner should estimate any additional limitation of motion in the shoulders, neck, or low back in degrees due to pain, weakness, easy fatigability or flare-ups.  VA regulations, as interpreted by courts, require that these findings be expressed in terms of degrees of additional range of motion loss.

The examiner should record the Veterans reports of additional limitation of motion (in estimated degrees) in the shoulders, neck and low back during flare-ups; and whether these reports are consistent with examination findings.

11.  The Veteran should also be scheduled for an examination to determine the current severity of bilateral carpal tunnel syndrome. The examiner should not review of the claims file, to include this REMAND. All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report).

12.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


